 

EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 25,
2017, is entered into by and between AmbiCom Holdings, Inc., a Nevada
corporation (“ABHI” or “Buyer”), Voosh, LLC, a California limited liability
company, (“Voosh” or “Seller”) and certain of the shareholders of the Seller set
forth on the signature page hereof (the “Shareholders”).

 

RECITALS:

 

WHEREAS, the Seller is engaged in the business of developing, supporting and
marketing application software (the “Business”); and

 

WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer, all of Seller’s assets at the price and under the specified terms and
conditions as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

Article I

PURCHASE AND SALE OF ASSETS

 

1.1. Assets to be Transferred. Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined herein), Seller shall sell, transfer,
convey, assign and deliver to Buyer, or its assignee, free and clear of all
liens, pledges, security interests, mortgages, claims, debts charges, agreements
or other encumbrances or restrictions on transfer of any kind whatsoever
(collectively, “Encumbrances”), and Buyer shall purchase and accept, all of the
assets of Seller, including without limitation, all intellectual property rights
or interests, including patents, patents pending, potential patents, trademarks,
trade secrets, mask rights, know-how, copyrights, licenses, concessions and any
other intellectual property of Seller and each of its employees, any leasehold
interests, leasehold improvements, furniture, fixtures, equipment and
appurtenances used in the business, customer accounts and contracts, customer
lists, prospective customer lists and information, marketing plans and
strategies, client lists, records of the business, and all other assets,
including the assets set forth on Schedule 1.1 attached hereto (collectively,
the “Assets”).

 

Article II

PURCHASE PRICE; PAYMENT

 

2.1. Purchase Price; Payment. As full payment for the transfer of the Assets to
Buyer as set forth in Article I above, Buyer agrees to pay Seller (i) the sum of
one hundred thousand dollars ($100,000.00), and (ii) commencing with the fiscal
quarter ending December 31, 2017, a quarterly royalty payment based upon the net
revenues received by Buyer attributable to the exploitation of the Assets and of
the Buyer’s business in the Enterprise and SMB Market (“Voosh Net Revenues”)
during the immediately preceding fiscal quarter of Buyer in an amount equal to
(x) 40% of Voosh Net Revenues as determined by the Board of Directors of Buyer (
a “Voosh Royalty Payment”). The Voosh Royalty Payment shall be due and payable
on the thirtieth (30th) day to occur after the close of the applicable fiscal
quarter for which such Voosh Royalty Payment was calculated. Each Voosh Royalty
Payment shall be made in US dollars by wire transfer of immediately available
funds to an account designated by Seller. However, at the election of Buyer’s
Board of Directors, the royalty payment percentage may be reduced with the
payment of Common Stock such that the percentage is reduced by 4% for each
100,000,000 shares of AmbiCom Holdings Inc issued to Voosh LLC.

 

1

 

 

Article III

CLOSING

 

3.1 Closing. The closing of the Transaction (the “Closing”) shall take place at
10:00 am Pacific Time, at the offices of the Buyer, located at 877 Cedar Street,
Suite 150 Santa Cruz, CA, 95060, on or before September 29, 2017, unless another
date or place is agreed to in writing by the parties. The date on which the
Closing actually occurs is herein referred to herein as the “Closing Date”.

 

3.2. Documents to be Delivered by Seller. At the Closing, Seller shall deliver
to Buyer the following documents, in each case duly executed or otherwise in
proper form:

 

(a) Bill of Sale. A bill of sale for all of the tangible and intangible Assets
listed on Schedule 1.1, substantially in the form attached hereto as Exhibit A
(the “Bill of Sale”);

 

(b) Assignment and Assumption Agreement. An assignment and assumption agreement,
assigning all of Seller’s rights in any of the Assets listed on Schedule 1.1,
substantially in the form attached hereto as Exhibit B (the “Assignment and
Assumption Agreement”);

 

(c) Certified Resolutions. A certified copy of the resolutions of the members of
Seller authorizing and approving this Agreement and the consummation of the
transactions contemplated herein;

 

(d) Certificate of Engagement. A certified letter from David Grey, Business
Executive Facilitators, Inc. stating that he has all records required to bring
AmbiCom Holdings Inc to current status.

 

(e) Contract Consents. Any and all requisite consents, waivers or authorizations
from third parties required for the assumption by Buyer of the assumed contracts
shall have been obtained without any adverse effect on the terms of such
contracts;

 

(f) Good Standing Certificate. A good standing certificate from Seller’s state
of incorporation certifying that Seller is in good standing as of a recent date;

 

(g) Officer’s Certificate. A certificate executed by a duly authorized officer
of Seller, certifying that:

 

(i) the representations and warranties of Seller contained in the Agreement are
accurate, true and correct on and as of the date of the Agreement, and shall
also be accurate, true and correct on and as of the Closing Date with the same
force and effect as though made by Seller on the Closing Date;

 

(ii) Seller has performed and complied with all of its respective covenants,
obligations and agreements contained in the Agreement to be performed and
complied by Seller on or prior to the Closing Date;

 

(iii) All consents and approvals required for the consummation of the
transactions contemplated by the Agreement have been obtained; and

 

2

 

 

(iv) No action or proceeding by any governmental authority or other person shall
have been instituted or threatened which could enjoin, restrain or prohibit, or
could result in substantial damages in respect of, any provision of the
Agreement or the consummation of the transactions contemplated thereby.

 

(h) Other Documents. Such additional documents, instruments or writings
reasonably required by Buyer.

 

3.3. Documents to be Delivered by Buyer. At the Closing, Buyer shall deliver the
following documents, in each case duly executed or otherwise in proper form:

 

(a) Purchase Price. The Purchase Price as set forth in Section 2.1 above;

 

(b) Assignment and Assumption Agreement. The Assignment and Assumption
Agreement;

 

(c) Certified Resolutions. A certified copy of the resolutions of Buyer’s Board
of Directors authorizing and approving this Agreement and the consummation of
the transactions contemplated herein; and

 

(d) Working Capital. A true and correct, fully executed copy of the working
capital financing agreement obtained by Buyer in the aggregate principal amount
of at least one million Dollars ($1,000,000.00), such financing agreement to be
on terms and conditions, and in form and substance, satisfactory to Buyer and
Seller, the proceeds of which shall be used by Buyer as working capital for
Buyer Voosh business on and after the Closing Date (“Working Capital
Agreement”).

 

(e) Other Documents. Such additional documents, instruments or writings
reasonably required by Seller.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF SELLER

AND THE SHAREHOLDERS

 

Seller hereby represent and warrant to Buyer as of the date hereof as follows:

 

4.1. Organization and Standing. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
California, with all requisite power and authority to own the Assets and to
conduct its business as it is presently conducted. Seller is qualified to do
business and is in good standing in each jurisdiction in which it owns assets,
leases property or conducts its business.

 

4.2. Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement by Seller has been duly authorized by the members
of Seller. No further limited liability company or other action is necessary on
its part to make this Agreement valid and binding upon it and enforceable
against it in accordance with its terms or to carry out the transactions
contemplated hereby.

 

4.3. No Violations. Neither the execution nor delivery of this Agreement or any
related Transaction Document (as defined herein) by Seller and the performance
of Seller’s obligations hereunder and thereunder, nor the purchase and sale of
the Assets, will: (a) violate or result in any breach of any provision of
Seller’s articles of incorporation or bylaws; (b) violate, conflict with or
result in a violation or breach of, or constitute a default (with or without due
notice or lapse of time or both) under, or permit the termination of, or require
the consent of any other party to, or result in the acceleration of, or entitle
any party to accelerate (whether as a result of a change in control of Seller or
otherwise) any obligation under, or result in the loss of any benefit under, any
agreement to which Seller is a party, or give rise to the creation of any
Encumbrance upon any of the Assets; or (c) violate any order, writ, judgment,
injunction, decree, statute, law, rule, regulation or ordinance of any court or
governmental, quasi-governmental or regulatory department or authority
applicable to Seller or any of the Assets.

 

3

 

 

4.4. Title to and Condition of Assets. Seller has good and marketable title to
all of the Assets. As of the date of this Agreement, such Assets are subject to
no known claim of infringement, guaranty, judgment, execution, pledge, lien,
conditional sales agreement, security agreement, Encumbrance or charge, except
as disclosed pursuant to this Agreement (with respect to which no default
exists) and except for liens for taxes not delinquent.

 

4.5. Compliance with Applicable Laws; Permits and Licenses. Seller properly
holds, and at all relevant times has held, all material licenses, franchises,
permits, consents and authorizations necessary for the lawful use of the Assets,
and the Assets have not been and, during the relevant statute of limitations
period, has not been used in violation of any provision of any federal, state,
local or foreign statute, law, ordinance, rule, regulation, judgment, decree,
order, concession, grant, franchise, permit, consent or license or other
governmental authorization or approval (“Law”) applicable to it. Seller has not
received any notification of any failure by Seller to comply with any Law
applicable to it.

 

4.6. Approvals and Consents. No consent, approval or authorization is required
in connection with the execution or delivery of this Agreement by Seller for the
consummation by it of the transactions contemplated hereby, or, if required,
such consent, approval or authorization shall be obtained by Seller prior to
Closing.

 

4.7. Litigation. There is no action, dispute, suit, litigation, hearing,
inquiry, proceeding, arbitration or investigation pending or threatened against
Seller or any of its properties, assets or rights, before any court, arbitrator
or governmental authority, nor is there any judgment, decree, injunction, rule
or order of any court, arbitrator or governmental authority outstanding against,
and unsatisfied by, Seller, nor does Seller know of any fact or condition which
could reasonably be expected to serve as a basis for the assertion of any such
action, suit, inquiry, judicial or administrative proceeding, arbitration or
investigation. There is no action, suit, proceeding or investigation by any
Seller pending or that Seller intends to initiate or is considering initiating.

 

4.8. Assets Sufficient. The properties and assets used in the business or
otherwise comprising the Assets are, in all material respects, sufficient for
the conduct of normal and customary operations of the business as presently
conducted by Seller.

 

4.9. Contracts. Schedule 4.9 sets forth a complete and accurate list of all of
the contracts, agreements and arrangements, whether written or oral, formal or
informal, which relate to the Assets or Seller’s business (the “Material
Contracts”). Other than as set forth in Schedule 4.9, Seller is not in default
with respect to any obligation to be performed under any Material Contract, and
to the best knowledge of Seller and the Shareholders, each other party to a
Material Contract is not in default with respect to any obligation to be
performed. Except as set forth in Schedule 4.9, no consent by, notice to or
approval from any third party is required under any Material Contract as a
result of or in connection with the execution, delivery or performance of this
Agreement and/or the Transaction Documents or the consummation of the
transactions contemplated herein and therein. All of the contracts on Schedule
4.9 are to be assumed by Buyer at Closing, provided that the requisite consents
are obtained by Seller on or prior to the Closing Date.

 

4

 

 

4.10. No Brokers. No broker, agent, finder, consultant or other person has been
retained by, or has acted on behalf of, Seller (other than legal and accounting
advisors) or is entitled to be paid based upon any agreements, arrangements or
understandings made by Seller in connection with any of the transactions
contemplated by this Agreement. Seller represents that Buyer shall not have any
liability for any claim for a broker’s fee, finder’s fee, consultant’s fee,
attorney’s fee or other third party remuneration by reason of any action of
Seller except for mutually agreed third parties.

 

4.11. Taxes.

 

(a) Except as set forth on Schedule 4.11(a), Seller has: (i) timely filed or
caused to be filed with appropriate governmental agencies or departments all
Federal, state, local and foreign returns (the “Tax Returns”) for Taxes (as
defined herein) required to be filed by it; and (ii) paid or caused to be paid
all Taxes (including any additions or penalties if any) if any required to be
paid by Seller in respect of the periods for which its Tax Returns are due, and
will establish an adequate accrual or reserve for the payment of all Taxes
payable in respect of the period, including portions thereof, subsequent to the
last of said periods up to and including the Closing Date. The Tax Returns are
complete and accurate in all respects, and the calculations and deductions set
forth therein have been made, in all respects, in compliance with all applicable
Tax statutes, laws, rules and regulations.

 

(b) The term “Tax” shall include all taxes, charges, withholdings, levies,
penalties, fees, additions, interest or other assessments imposed by any United
States Federal, state or local and foreign or other taxing department or
authority on Seller (including, without limitation, as a result of being a
member of an affiliated, combined or unitary group or as a result of any
obligation arising out of an agreement to indemnify any other person), and
including, but not limited to, those related to income, gross receipts, gross
income, sales, use, excise, occupation, services, leasing, valuation, transfer,
license, customs duties or franchise.

 

4.12. Proprietary Rights. Set forth on Schedule 4.12 is a complete and accurate
list of all patents, registered copyrights, trademarks, trade names, trade
secrets and all other intellectual property in which Seller has proprietary
rights and which relates to the business of the Seller (hereinafter referred to
as the “Proprietary Rights”) and all licenses, sublicenses or other agreements
with respect thereto. Seller owns all of the Proprietary Rights and the use of
such Proprietary Rights does not infringe upon the rights of any other person or
entity. Seller has not received any notice of a claim of such infringement nor
was any such claims the subject of any action, suit or proceeding involving
Seller. Seller and the Shareholders have no knowledge of any infringement or
improper use by any third party of the Proprietary Rights, nor has Seller
instituted any action, suit or proceeding in which an act constituting an
infringement of any of the Proprietary Rights was alleged to have been committed
by a third party.

 

4.13. Customers of Seller. Seller does not know of any fact, condition or event
(including, without limitation, the consummation of the transactions
contemplated herein) which would adversely affect the relationship of Seller
with any existing customer.

 

4.14. Untrue or Misleading Statements. No representation or warranty contained
in this Article IV contains any untrue statement of a material fact or omits to
state a material fact required to be stated herein or necessary in order to make
the statements herein, in light of the circumstances under which they are made,
not misleading.

 

5

 

 

Article V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as of the date hereof as follows:

 

5.1. Organization and Standing. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has the
corporate power and authority to carry on its business as it is now being
conducted.

 

5.2. Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement by Buyer have been duly authorized by Buyer’s
Board of Directors. No further corporate or other action is necessary on its
part to make this Agreement valid and binding upon it and enforceable against it
in accordance with its terms or to carry out the transactions contemplated
hereby.

 

5.3. No Violations. The execution, delivery and performance of this Agreement by
Buyer does not and will not (a) constitute a breach or a violation of any law,
rule or regulation, agreement, indenture, deed of trust, mortgage, loan
agreement or other instrument to which Buyer is a party or by which it is bound,
or (b) constitute a violation of any order, judgment or decree to which Buyer is
a party.

 

5.4. Approvals and Consents. No consent, approval or authorization is required
in connection with the execution or delivery of this Agreement by Buyer or the
consummation by it of the transactions contemplated hereby, or, if required,
such consent, approval or authorization will be obtained prior to Closing.

 

5.5. No Brokers. No broker, agent, finder, consultant or other person has been
retained by, or has acted on behalf of, Buyer (other than legal and accounting
advisors) or is entitled to be paid based upon any agreements, arrangements or
understandings made by Buyer in connection with any of the transactions
contemplated by this Agreement. Buyer represents that Seller shall not have any
liability for any claim for a broker’s fee, finder’s fee, consultant’s fee,
attorney’s fee or other third party remuneration by reason of any action of
Buyer except for mutually agreed third parties.

 

Article VI

ADDITIONAL COVENANTS

 

The parties covenant and agree as follows:

 

6.1. Conduct of Seller Pending the Closing. From the date hereof until the
Closing, except as otherwise approved in writing by Buyer:

 

(a) No Changes. Seller will carry on its business diligently and in the same
manner as heretofore and will not make or institute any changes in its methods
of management, accounting or operation.

 

(b) Maintain Organization. Seller will take such action as may be necessary to
maintain, preserve, renew and keep in favor and effect the existence, rights and
franchises of Buyer and will use its best efforts to preserve the business
organization of Seller intact, to keep available to Buyer the present officers
and employees, and to preserve for Buyer its present relationships with
suppliers and customers and others having business relationships with Seller.

 

(c) No Breach. Seller will not do or omit any act, or permit any omission to
act, which may cause a breach of any material contract, commitment or
obligation, of Seller as of the date hereof.

 

(d) No Material Contracts. No contract or commitment will be entered into, and
no purchase of raw materials or supplies and no sale of goods or services (real,
personal, or mixed, tangible or intangible) will be made, by or on behalf of
Seller, except contracts, commitments, purchases or sales which are approved in
advance by the Buyer.

 

6

 

 

(e) Maintenance of Property. Seller shall maintain and maximize the value of all
intellectual property, including but not limited to consummating the necessary
filings and paying the necessary maintenance fees, and shall use, operate,
maintain and repair all property of Seller in a normal business manner.

 

(f) No Indebtedness. Seller shall not create, incur, guarantee or assume, or
agree to create, incur, guarantee or assume, any indebtedness for borrowed
money.

 

6.2. Access to Information. Seller shall, and shall cause its officers,
employees, agents, independent accountants and advisors to, furnish to Buyer,
its respective officers, employees, agents, independent accountants and
advisors, at reasonable times and places, all information in their possession
concerning the transactions contemplated hereby as may be reasonably requested,
and give such persons access to all of the properties, books, records, contracts
and other documents of or pertaining to the other party that such other party or
its officers, employees, agents, independent accountants or advisors shall have
in their custody. The foregoing covenant is conditioned upon the agreement by
the parties to maintain any and all such information and records obtained
hereunder as confidential, and each receiving party shall not release any such
information and records without the prior written consent of the disclosing
party

 

6.3. Further Assurances. The parties hereto agree to use all reasonable good
faith efforts to take all actions and to do all things necessary, proper or
advisable to fulfill the conditions to Closing set forth in this Agreement and
to consummate the transactions contemplated hereby. In addition, each party
hereto agrees to execute reasonable supplemental or additional documents, to
execute reasonable amendments to documents delivered at Closing, to re-execute
documents delivered at Closing and to take any other reasonable actions as are
necessary or reasonably appropriate to fully carry out and consummate the
transactions contemplated herein or to correct errors or omissions, if any, in
any document delivered at Closing.

 

Article VII

CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

 

7.1. Conditions to Obligations of Buyer to Consummate the Transactions. The
obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction of the following conditions,
unless waived in writing prior to the Closing by Buyer:

 

(a) Seller shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing;

 

(b) Each of the documents or other items to be delivered by Seller at the
Closing pursuant to Section 3.2 shall have been delivered;

 

(c) Buyer shall have been satisfied with its due diligence of the Assets and
Seller’s business in its sole discretion;

 

7

 

 

(d) Nothing having a material adverse effect shall have occurred between the
date hereof and the Closing in the Assets, business, operations, financial or
other condition of Seller (“Seller Material Adverse Effect”).

 

Article VIII

CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

 

8.1. Conditions to Obligations of Seller to Consummate the Transaction. The
obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction of the following conditions,
unless waived in writing prior to the Closing by Seller:

 

(a) Buyer shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing;

 

(b) Each of the documents and other items to be delivered by Buyer at the
Closing pursuant to Section 3.3 shall have been delivered;

 

(c) Buyer shall have received $250,000 from its initial borrowing under the
Working Capital Agreement; and

 

(d) Nothing having a material adverse effect shall have occurred between the
date hereof and the Closing in the Assets, business, operations, financial or
other condition of Buyer (“Buyer Material Adverse Effect”).

 

Article IX

TERMINATION

 

9.1 Right of Termination. This Agreement may be terminated without further
liability of any party at any time prior to the Closing:

 

(a) by mutual written agreement of Buyer and Seller;

 

(b) by either party if there has been a material breach by the other party of
its respective representations, warranties and covenants set forth in Articles
4, 5 or 6, respectively;

 

(c) by Buyer, if there has occurred an event constituting a Seller Material
Adverse Effect; or

 

(d) by Seller, if there has occurred an event constituting a Buyer Material
Adverse Effect

 

8

 

 

Article X

SURVIVAL; INDEMNIFICATION

 

10.1. Survival. All representations, warranties, covenants and agreements
contained in this Agreement and the Transaction Documents shall be deemed to
have been relied upon by the parties hereto, and shall survive the Closing;
provided that any such representations, warranties, covenants and agreements
shall be fully effective and enforceable only for a period of two (2) years
following the Closing Date, and shall thereafter be of no further force or
effect, except that the representations and warranties set forth in Section 4.11
(Taxes) and the indemnification obligations of any party hereto in respect of
any misrepresentations or related warranties to which such party had knowledge
prior to the Closing, shall survive indefinitely. Additionally, the parties
agree that the indemnification obligations set forth in this Article X shall
survive with respect to any existing litigation and as to any claims made within
the applicable survival period until finally resolved. The representations,
warranties, covenants and agreements contained in this Agreement or in any
certificate, schedule, document or other writing delivered by or on behalf of
any party pursuant hereto shall not be affected by any investigation,
verification, examination or knowledge acquired or capable of being acquired by
any other party hereto or by any person acting on behalf of any such other
party.

 

10.2. Indemnification.

 

(a) By Seller. From and after the Closing Date, Seller agrees to indemnify,
defend and hold harmless Buyer and its respective directors, officers,
employees, owners, agents and affiliates and their successors and assigns or
heirs and personal representatives, as the case may be (each a “Buyer
Indemnified Party”) from and against, and to promptly pay to or reimburse a
Buyer Indemnified Party for, any and all losses, damages and expenses
(including, without limitation, reasonable attorneys’ and other advisors’ fees
and expenses), suits, actions, claims, deficiencies, liabilities or obligations
(collectively, the “Losses”) sustained by such Buyer Indemnified Party relating
to, caused by or resulting from: (i) any misrepresentation, breach of warranty,
or failure to fulfill or satisfy any covenant or agreement made by Seller and
the Shareholders; and (ii) the Assets, operations and business of Seller through
the Closing Date.

 

(b) By Buyer. From and after the Closing Date, Buyer agrees to indemnify, defend
and hold harmless Seller and its directors, officers, employees, owners, agents
and affiliates and their successors and assigns or heirs and personal
representatives, as the case may be (each, a “Seller Indemnified Party”) from
and against, and to promptly pay to or reimburse a Seller Indemnified Party for,
any and all Losses sustained by such Seller Indemnified Party relating to,
caused by or resulting from: (i) any misrepresentation, breach of warranty, or
failure to fulfill or satisfy any covenant or agreement made by Buyer contained
herein or in any of the Related Documents; and (ii) the operation of the Assets
and the business solely by Buyer after the Closing Date.

 

10.3. Indemnification Procedure for Third Party Claims Against Indemnified
Parties.

 

(a) Notice. With respect to any matter for which indemnification is claimed
pursuant to Section 10.2, Buyer Indemnified Party will notify Seller in writing
promptly after becoming aware of such matter. With respect to any matter for
which indemnification is claimed pursuant to Section 10.3, the Seller
Indemnified Party will notify Buyer in writing promptly after becoming aware of
such matter. A failure or delay to promptly notify an indemnifying party of a
claim will only relieve such indemnifying part of its obligations pursuant to
this Article X to the extent, if at all, that such party is prejudiced by reason
of such failure or delay.

 

(b) Defense of Claim. Promptly after receipt of any notice pursuant to Section
10.3(a), the indemnifying party shall defend, contest, settle, compromise or
otherwise protect the indemnified party against any such claim for Losses at its
own cost and expense. Each indemnified party will have the right, but not the
obligation, to participate, at its own expense, in the defense by counsel of its
own choosing; provided, however, that the indemnifying party will be entitled to
control the defense unless the indemnified party has relieved the indemnifying
party in writing from liability with respect to the particular matter. The
indemnified party shall reasonably cooperate with the indemnifying party’s
requests, and at the indemnifying party’s expenses (including, but not limited
to, indemnifying party’s paying or reimbursing the indemnified party’s
reasonable attorneys’ fees and investigation expenses), concerning the defense
of the claim for Losses. The indemnifying party shall include the indemnified
party in any settlement discussions.

 

9

 

 

(c) Failure to Defend. If the indemnifying party does not timely defend, contest
or otherwise protect against a claim for Losses after receipt of the required
notice, the indemnified party will have the right, but not the obligation, to
defend, contest or otherwise protect against same, make any compromise or
settlement therefore, and record the entire cost therefore from the indemnifying
party, including, without limitation, reasonable attorneys’ fees, disbursements
and all amounts paid as a result of such suit, action, investigation and Losses.

 

Article XI

MISCELLANEOUS

 

11.1. Rules of Construction. All exhibits and schedules attached hereto shall be
deemed incorporated herein as if set forth in full herein and, unless otherwise
defined therein, all terms used in any exhibit or schedule shall have the
meaning ascribed to such term in this Agreement. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
expressly provided herein, any agreement, plan, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, plan, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.

 

11.2. Disclosures and Announcements. Both the timing and the content of all
disclosure to third parties and public announcements concerning the transactions
provided for in this Agreement by either Seller or Buyer shall be subject to the
approval of the other in all essential respects, except that Seller’s approval
shall not be required as to any statements and other information which Buyer may
submit to the SEC or that Buyer may be required to make pursuant to any rule or
regulation of the SEC or otherwise required by law.

 

11.3. Assignment; Parties in Interest.

 

(a) Assignment. Except as expressly provided herein, the rights and obligations
of a party hereunder may not be assigned, transferred or encumbered without the
prior written consent of both parties.

 

(b) Parties in Interest. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the respective successors and permitted
assigns of the parties hereto. Nothing contained herein shall be deemed to
confer upon any other person any right or remedy under or by reason of this
Agreement.

 

11.4. Governing Law. This Agreement shall be construed and interpreted according
to the internal laws of the State of California, without regard to principles of
conflict of laws. The parties hereby stipulate that any action or other legal
proceeding arising under or in connection with this Agreement may be commenced
and prosecuted in its entirety in the federal or state courts located in the
Central District of the State of California. Each party hereby submits to the
personal jurisdiction thereof, and the parties agree not to raise the objection
that such courts are not a convenient forum. Process and pleadings mailed to a
party at the address provided in the notice section herein shall be deemed
properly served and accepted for all purposes. The parties hereto waive the
right to trial by jury in any proceeding hereunder.

 

10

 

 

11.5. Notice. All notices, requests, demands and other communications hereunder
shall be given in writing and shall be: (a) personally delivered; (b) sent by
telecopier, facsimile transmission, electronic mail or other electronic means of
transmitting written documents; or (c) sent to the parties at their respective
addresses indicated herein by registered or certified U.S. mail, return receipt
requested and postage prepaid, or by private overnight mail courier service. The
respective addresses to be used for all such notices, demands or requests are as
follows:

 

(a) If to Buyer, to:

 

AmbiCom Holdings, Inc.

877 Cedar Street

Suite 150

Santa Cruz, California, 95060

Attention: General Counsel Office

 

or to such other person or address as Buyer shall furnish to Seller in writing.

 

(b) If to Seller, to:

 

Voosh, LLC

1 Hollins Drive

Santa Cruz, California 95066

Attention: Kevin Cornell, CEO

or to such other person or address as Seller shall furnish to Buyer in writing.

 

If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted (other than by electronic mail)
pursuant to this paragraph, such communication shall be deemed delivered the
next business day after transmission (and sender shall bear the burden of proof
of delivery); if sent to an e-mail address, such communication shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is sent after 5:00 p.m. (San Francisco time), such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; if sent by overnight courier pursuant
to this paragraph, such communication shall be deemed delivered upon receipt;
and if sent by U.S. mail pursuant to this paragraph, such communication shall be
deemed delivered as of the date of delivery indicated on the receipt issued by
the relevant postal service, or, if the addressee fails or refuses to accept
delivery, as of the date of such failure or refusal. Any party to this Agreement
may change its address for the purposes of this Agreement by giving notice
thereof in accordance with this Section.

 

11.6. Expenses. Each of the parties hereto shall bear their own respective
expenses and the expenses of its counsel and other agents in connection with the
transactions contemplated hereby.

 

11.7. Attorneys’ Fees. The parties agree that the prevailing party in any action
brought with respect to or to enforce any right or remedy under this Agreement
shall be entitled to recover from the other party or parties all reasonable
costs and expenses of any nature whatsoever incurred by the prevailing party in
connection with such action, including, without limitation, attorneys’ fees,
expenses and prejudgment interest.

 

11

 

 

11.8. Entire Agreement; Enforceability. This Agreement, including all the
exhibits and schedules, ancillary agreements and any other instruments to be
executed and delivered by the parties hereto (collectively, the “Transaction
Documents”): (a) constitutes the entire agreement among the parties with respect
to the transactions contemplated herein and supersedes all prior agreements and
understandings, both written and oral, among the parties, with respect to the
subject matter hereof and thereof, and (b) shall be binding upon, and is solely
for the benefit of, each party hereto and nothing in this Agreement is intended
to confer upon any third party any rights or remedy of any nature whatsoever
hereunder or by reason of this Agreement or any of the Transaction Documents.

 

11.9. Severability. Any term or provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without rendering invalid, illegal or unenforceable the remaining terms and
provisions of this Agreement or affecting the validity or enforceability of any
of the terms or provisions of this Agreement in any other jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

 

11.10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement shall become effective
when one or more counterparts have been signed by each of the parties and
delivered (by facsimile or otherwise) to the other parties, it being understood
that all parties need not sign the same counterpart. Any counterpart or other
signature delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by a party.

 

11.11. Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Section, subsection, preamble, recital and
party references are to this Agreement unless otherwise stated. No party or its
counsel shall be deemed the drafter of this Agreement for purposes of construing
its provisions, and all language in all parts of this Agreement shall be
construed in accordance with its fair meaning, and not strictly for or against
any party. The parties waive any rule of law or judicial precedent that provides
that contractual ambiguities are to be construed against the party who shall
have drafted the contractual provision in question.

 

[signature page follows]

 

12

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

  BUYER:         AmbiCom Holdings, Inc.         By:     Name: Marvin J. Miller
Jr.   Title: Authorized Signatory

 

  SELLER:         Voosh, LLC         By:     Name: Kevin Cornell   Title: Chief
Executive Officer

 

 

 

 

EXHIBIT A

 

Bill of Sale

 

KNOW ALL MEN BY THESE PRESENTS, that Voosh, LLC, a California limited liability
company (“Seller”), for good and valuable consideration, the receipt of which is
hereby acknowledged, effective as of the date set forth below, hereby
irrevocably grants, conveys, transfers and assigns unto AmbiCom Holdings, Inc.,
a Nevada corporation (“Buyer”), its successors and assigns, all of its right,
title and interest in and to the Assets (as defined in that certain Asset
Purchase Agreement entered into by and among Seller and Buyer, dated as of
September 25, 2017 (the “Agreement”), and more fully set forth on Schedule 1.1
attached hereto (the “Assets”);

 

TO HAVE AND TO HOLD the same unto Buyer, its successors or assigns, forever, and
Seller does hereby covenant and agree that it will from time to time, if
requested by Buyer, its successors and assigns, execute, acknowledge and
deliver, or will cause to be done, executed and delivered to Buyer or its
successors or assigns, such and all further acts, transfers, assignments, deeds,
powers and assurances of title, and additional papers and instruments, and to
cause to be done all acts or things as often as may be proper or necessary for
better assuring, conveying, transferring and assigning all of the Assets hereby
conveyed, transferred or assigned, and effectively to carry out the intent
hereof, and to vest in the entire right, title and interest of Seller in and to
all of the said Assets.

 

IN WITNESS WHEREOF, the parties have executed this instrument as of September
___, 2017.

 

  BUYER:         AmbiCom Holdings, Inc.                   By:     Name:    
Title:  

 

  SELLER:         Voosh, LLC         By:     Name: Kevin Cornell   Title: Chief
Executive Officer

 

1

 

 

EXHIBIT B

 

Form of Assignment and Assumption Agreement

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Assignment and Assumption Agreement (this “Agreement”), dated as of September
__, 2017, by and between Voosh, LLC (“Assignor”) and AmbiCom Holdings, Inc.
(“Assignee”).

 

WHEREAS, Assignor and Assignee have entered into an Asset Purchase Agreement,
dated as of September 25, 2017 (the “APA”; capitalized terms used herein and not
otherwise defined shall have the meaning provided to such term in the APA);

 

WHEREAS, subject to the terms and conditions herein, Assignor wishes to transfer
and assign all of its Assets to Assignee pursuant to the terms of the APA;

 

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Assignment of Transferred Assets. Assignor hereby sells, conveys, transfers,
assigns and delivers to Assignee the Assets (the “Transferred Assets”, together
with all rights and privileges associated with the Transferred Assets), free and
clear of all liens and encumbrances of any kind, and the Assignee hereby
purchases all of the Transferred Assets and assumes all rights relating to the
Transferred Assets in accordance with the APA.

 

2. Representations and Warranties.

 

2.1 Authority. This Agreement has been duly and validly executed and delivered
by Assignor and constitutes the legal, valid and binding obligations of Assignor
enforceable against Assignor in accordance with its terms except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally or by general equitable
principles.

 

2.2 Ownership of Transferred Assets. Assignor is the owner of the Transferred
Assets and has good and valid title to the Transferred Assets, free and clear of
any restrictions, which such Transferred Assets are freely assignable in
accordance with the terms of this Agreement.

 

2.3 No Conflicts. The execution and delivery by Assignor of this Agreement does
not, and the performance by Assignor of its obligations under this Agreement and
the consummation of the transactions contemplated hereby will not: (i) conflict
with or result in a violation or breach of any of the certificate of
organization or operating agreement, certificate of limited partnership,
partnership agreement or other comparable charter or organizational document of
Assignor; (ii) conflict with or result in a violation or breach of any law
applicable to Assignor or any of its respective assets or properties; or (iii)
require the authorization, approval, consent or other action by, and no notice
to or filing with, any other person or entity.

 

2.4 Legal Proceedings. There are no legal proceedings pending or, to the
knowledge of Assignor, threatened against Assignor or any of its respective
assets or properties which could reasonably be expected to result in the
issuance of an order restraining, enjoining or otherwise prohibiting or making
illegal the performance of any Assignor’s obligations contemplated by this
Agreement.

 

2

 

 

3. Indemnification. Assignor shall indemnify, defend and hold harmless Assignee,
its parent, subsidiary and affiliated companies and its and their respective
successors, licensees and assigns, and the owners, officers, employees, agents,
attorneys and representatives of each of the foregoing from and against any and
all claims, demands, losses, liabilities, damages, penalties and costs
(including, without limitation, reasonable outside attorneys’ fees and expenses)
arising out of any uncured material breach of any of Assignor’s representations,
warranties, covenants, undertakings or agreements hereunder or under the APA. To
the extent that Assignor is or becomes the beneficiary of any insurance policy,
then the results and proceeds of such policy shall be treated as a Transferred
Asset hereunder.

 

4. Governing Law. This Agreement shall construed and interpreted according to
the internal laws of the State of California, excluding any choice of law rules
that may direct the application of the laws of another jurisdiction.

 

5. Dispute Resolution. Any disputes under this Agreement or any document or
instrument relating hereto (except to the extent expressly set forth to the
contrary in such document or instrument) shall be subject to and decided by
final, binding, exclusive arbitration in San Jose, California (to which
jurisdiction Assignor and Assignee hereby irrevocably submit) under the auspices
of JAMS and the JAMS Comprehensive Arbitration Rules (and the parties hereby
agree to expedited arbitration under Rules 16.1 and 16.2 of the JAMS
Comprehensive Arbitration Rules and Proceeding). The award of the JAMS
arbitrator(s) shall include an award of reasonable outside attorneys’ fees and
associated costs (including expert witness fees) to the prevailing party in such
arbitration. Any award of arbitration may be confirmed and/or enforced in any
court located in the Santa Clara County, State of California and/or any court
having jurisdiction over the losing party and/or any of its assets or
properties.

 

6. Consent to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any California State court or Federal court of the United States
of America sitting in California and any appellate court from any thereof, for
recognition or enforcement of any award determined pursuant to this Section 5.

 

7. Further Assurances. Each party hereto shall execute and deliver, or cause to
be executed and delivered, to the other party such further instruments,
documents and agreements as such party may require, and shall do, or cause to be
done, such further acts as such party may deem necessary to carry out or
effectuate the purposes of this Agreement and to enable such party to exercise
its rights and remedies hereunder. Assignor hereby irrevocably appoints the
Assignee as its attorney-in-fact, with full power of substitution and with the
right, but not the obligation, to do any and all acts and things necessary to
execute, acknowledge and deliver any and all such further instruments, documents
and agreements, in its name and on its behalf, which appointment shall be deemed
to be a power coupled with an interest and shall be irrevocable, and which
appointment shall be exercisable at any time that it fails to execute or deliver
to the other party any further instruments, documents or agreements consistent
herewith within ten (10) business days after the other party’s request.

 

8. Counterparts. This Assignment may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

3

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ASSIGNOR:         Voosh, LLC         By:     Name:     Title:          
ASSIGNEE:                   AmbiCom Holdings, Inc.         By:     Name:    
Title:  

 

4

 

